Citation Nr: 1026948	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service connected 
residuals of closed head injury, disequilibrium, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-connected 
residuals of closed head injury, tinnitus, currently rated as 10 
percent disabling.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 
INTRODUCTION

The Veteran had verified active service from March 1945 to 
December 1947, to March 1950, from July 1950 to September 1953, 
and from October 1964 to October 1969, after which he retired 
having served 20 years.  He was born in 1926.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2005, the Board addressed  the then pending issues on 
appeal, denying entitlement to an increased initial evaluation in 
excess of 10 percent for residuals of a closed head injury with 
disequilibrium; and denying entitlement to an initial increased 
rating in excess of 10 percent for left ear hearing loss.  The 
Board deferred action on the remaining issue - an initial rating 
in excess of 10 percent for residuals of a closed head injury 
with tinnitus, pursuant to a Department-wide stay on such actions 
pending resolution of the litigation in Smith v. Nicholson. 451 
F.3d 1344 (Fed. Cir. 2006).

In September 2006, following the Smith case decision, the Board 
denied entitlement to an evaluation in excess of 10 percent for 
residuals of a closed head injury with tinnitus.  The Veteran 
immediately raised disagreement with the segments of his claim 
relating to residuals of a closed head injury to include 
dizziness, staggering and loss of balance.  

After an initial period of some confusion as to what issue was 
pending, the RO rectified the actions and addressed this issue as 
to an increased evaluation for residuals of a closed head injury 
with disequilibrium.  In a rating decision of April 2008, a 30 
percent rating was assigned for service-connected residuals of 
closed head injury with disequilibrium, effective June 30, 2006.  
In December 2007, the Veteran submitted a VA Form 9, with 
additional clinical records, the aggregate of which was construed 
as a Notice of Disagreement (NOD) on the rating issue.  

In January 2009, the Veteran filed a claim for TDIU.  The RO 
denied that claim in a rating decision of May 2009, an NOD was 
filed thereon in June 2009, and a Statement of the Case (SOC) was 
issued thereon in December 2009.  

In the meantime, the Veteran had submitted additional 
correspondence relating to the increased rating issue in August 
2009.  In a deferred rating decision in October 2009, the RO 
noted that, given the new adjudication criteria for traumatic 
brain injury (TBI) claims, additional development was required 
before addressing the rating issue further.  In December 2009, 
the new comprehensive TBI protocol evaluations were undertaken, 
and are of record.  However, the SOC issued in December 2009 
related only to the TDIU issue.  The Veteran's response was a 
Substantive Appeal, a VA Form 9, dated in December 2009 which 
indeed perfected the appeal on the TDIU issue. 

However, thereon he specifically indicated that he had undergone 
three more clinical evaluative tests, from which would be 
provided more evidentiary data.  In a rating action in January 
2010, the RO denied entitlement to evaluations in excess of 30 
and 10 percent for the Veteran's service-connected residuals of 
closed head injury relating to disequilibrium and tinnitus, 
respectively.  

A Supplemental SOC was issued in March 2010, again only on the 
TDIU issue.  The Veteran submitted a statement continuing his 
disagreement with that denial, which he characterized as an NOD; 
however, as noted above, the issue was already vested in 
appellate status.  Subsequent presentations on his behalf by his 
representative have placed focus on the TDIU issue alone.

Nonetheless, the Board finds that the issues shown as issue ##1 
and 2 on the first page, above, are inextricably intertwined with 
the TDIU issue and must be considered as such.  The Board is 
required to remand the case for such actions, and to provide the 
Veteran an opportunity to perfect the appeal as to TDIU.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The principal argument in this case centers around the adequacy 
of the ratings and thus the potential applicably of 
extraschedular considerations, particularly with regard to the 
TDIU issue.  In this context, it is noteworthy that the Veteran's 
initial injury was in the 1950's, and for decades he has been 
rated under the 1945 Rating Schedule codes; he is now newly rated 
under the new TBI considerations, and it is unclear that he 
understands the difference in the specific context of his claim.

Consideration must thus be given to whether the schedular 
evaluations are inadequate, possibly requiring that the RO refer 
a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service- connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating. 

In view of the foregoing, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All up-to-date clinical records and test 
results identified by the Veteran, and any 
others which may relate to any facet of his 
current residuals of closed head injury in 
service, should be acquired from all 
identified sources.  He should clarify where 
these may be located, and provide suitable 
releases, as required.  Special attention 
should be given as to his work history and 
how his disabilities now affect his ability 
to work, notwithstanding any other pertinent 
factors.  

3.  Readjudicate the issues ##1 and 2 on the 
first page of this decision, notify the 
Veteran of his appellate rights and provide 
him with the information to perfect the 
appeal thereon.

4.  Refer the case to the Chief Benefits 
Director or the Director, Compensation and 
Pension Service, for consideration of an 
extra-schedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected 
disability or disabilities.

5.  Then, if necessary, return the case to 
the Board for final appellate review.  The 
Veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


